Citation Nr: 1531126	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.

In June 2014, the Board remanded the case to obtain medical records and private the Veteran another VA examination.  All actions were completed by the RO.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has made statements regarding his inability to work, the Board notes that the Veteran has maintained daily activities contrary to his statements.  The Veteran is a licensed contractor, and reports maintaining his license and working on jobs in a supervisory capacity.  He also takes care of his grandchildren by taking them to school, picking them up, and watching them until they need to go home.  As such, the Board finds Rice is inapplicable in this case.

In April 2015, VA received a questionnaire filled out by a VA treating mental health professional about the Veteran's mental health issues.  In response to the most recent supplemental statement of the case issued in January 2015, the Veteran waived consideration of evidence submitted at a later time to the Agency of Original Jurisdiction.  In the signed acknowledgement, the Veteran agreed to allow the Board to consider the new evidence and proceed with the adjudication of the Veteran's appeal.   

After the case was certified to the Board, the Veteran's attorney requested in February 2015 an extension of time until April 2015 to submit additional evidence.  Although not formally addressed in a letter from the Board, he has had all the additional time he requested, and, in fact, additional evidence was received in April 2015, as noted above.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairments in most areas including work, family relations, thinking, and mood. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The issue is whether the Veteran is entitled to a rating in excess of 50 percent for PTSD. The Veteran contends that he is entitled to a rating of at least 70 percent, if not higher, for his isolative behavior, nightmares, and depressed mood. 

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in  establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships


A 100 percent rating requires a total occupational and social impairment, due to such symptoms as: 

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

The Veteran has a number of symptoms related to his PTSD with depression including avoidance, lack of motivation, lack of interest, social withdrawal, memory lapses, flashbacks, nightmares, migraines, insomnia, depression, sudden reexperiencing of stressful experiences, emotional numbing, hyperarousal with startle response, hypervigilance, irritability, suicidal ideation, panic attacks, anxiety, feelings of hopelessness, and impaired judgment.  As discussed below, these symptoms have caused the Veteran an occupational and social impairment with most deficiencies in most areas including work, family relations, judgment, thinking and mood, which is consistent with a higher 70 percent rating.  


WORK

During the 2014 VA examination, the Veteran reported a post-service career as a roofing contractor and bail bondsman.  He last worked full time in 2004.  He stopped working because of chronic back pain, and not due to his PTSD. Occasionally, he will supervise jobs for his son's construction company.  

In August 2008, the Veteran attended a psychiatric follow-up at the VAMC.  The Veteran was considered anti-social.  He avoids being around people.   For example, the Veteran reported that he avoided visiting his son's contractor company despite it being just awarded a large contract.  This issue would make it difficult to be in an environment where there is a lot of contact with others including clients and co-workers. 

Further affecting his ability to work is the Veteran's insomnia.  In a 2012 VA examination, the Veteran experienced moderate to severe insomnia more likely than not on a nightly basis.  

At the 2014 VA examination, the Veteran described the effects of the lack of sleep.  He says he never feels rested in the mornings and does not go to sleep until 1:00 AM.  Occasionally, the Veteran is afraid to go to sleep because the night is frightening to him.  The 2012 examiner noted that the Veteran will nap for a couple of hours during the day to make up the difference from the lack of sleep at night.  A 2010 VA examiner opined that the insomnia more likely than not interferes with the Veteran's ability to concentrate, to think, and to remember.  These are all abilities needed in a work setting.  

In addition to insomnia, the Veteran has a history of nightmares.  He reports dreams of Viet Cong sticking bayonets in the floor boards and killing the Veteran and others.  During these nightmares he believes that his life is physically in danger.  Even though the Veteran generally does not have flashbacks any more, as noted in a 2012 VA examination, he says they may be triggered if he is laying awake watching television. 

The Veteran also experiences sudden reexperiencing of stressful events from service.  For example, his wife in the record noted a time when she found the Veteran leaning against the house with a rifle across his legs as if in a trance.  He would tell her "Shh, be quiet, can you hear them?"   This would without question interfere in the Veteran's ability to work with and generally interact with customers.  The Veteran reports having these episodes at least once per week in a 2012 VA examination, but in the 2014 examination noted that these episodes were no longer frequent. 

Work performance would be hampered due to the Veteran's triggers.  In a 2014 VA examination, the Veteran reported that his triggers were unexpected sounds, the smell of death, and the sight of blood.  For example, one time the Veteran heard a helicopter fly overhead.  In that instance he entered into a heightened state of anxiety and gave guns to his children and told them to watch the ridge as if they were in combat.  When faced with triggers, the Veteran reported also shutting down cognitively, affectively and socially, as noted in a March 2010 VA examination. 

In 2010 and 2012 VA examinations, the Veteran reported symptoms of hypervigilance.  The Veteran's wife described the Veteran going window to window checking out how close people were to his home.  Those issues had disappeared by the 2014 VA examination.  The Veteran denied having any further issue with hypervigilance. 

In a May 2010 VA examination, the examiner opined that all the symptoms experienced by the Veteran were chronic and occurred frequently, either daily or nightly or in response to triggers.  He uses numbing and avoidance as coping mechanisms. 

In the most recent examination report prepared in 2015, the examiner noted that the Veteran had memory loss including remembering the names of close relatives, own occupation, or name.  However, the memory issue described by the Veteran appears to be of a milder form than described by the VA examiner based on his continued work with his son's construction company.  

The Veteran also has depression.  In 2010 VA examination, the depression was considered extremely severe occurring more frequently than not daily.  In 2012, he reported improvement with the use of antidepressants.  Then, the Veteran reported only occasional sadness and did not believe the depression was persistent or occurred on a daily basis.  The 2015 examiner opined that the depression affected the Veteran's ability to function independently appropriately or effectively near continuously. 

In 2010, the Veteran reported having panic attacks.  However, the Veteran denied their occurrence by the 2012 VA examination.  By 2015, the panic attacks appeared to worsen with moderate to severe level panic attacks occurring more than once a week.  The panic attacks cause a temporary disruption.  However, the Veteran has been able to regroup through the use of coping mechanisms or an external source such as his wife. The panic attacks last until the trigger dissipates.  

He also has anxiety which based on the 2012 VA examination occurred more likely than not daily.  This contributes to the Veteran's limited activity outside of his home.  

In March 2015, the Veteran reported feelings of hopelessness, which make him feel inadequate and would affect his ability to complete work. Although the Veteran has seen some improvement in symptoms over the course of the appeal period with medical intervention, the confluence of symptoms would have and continue to present challenges to the Veteran's ability to return to a full-time work environment. 

SCHOOL

The Veteran has not been enrolled in school during the period under consideration.  He has an associate's degree from Morgan Community College.  The issues reported by the Veteran began to affect him after his completed his degree.  The Board finds it likely that the symptoms that affect the Veteran's ability to work would also cause difficulties in a school setting, especially if having to physically attend class, due to his issues with social isolation and general avoidance behaviors.   

FAMILY RELATIONS

Throughout the appeal period, the Veteran has maintained fairly good relationships with his wife, children and grandchildren.  However, in recent years relationships with all but his grandchildren have become strained due to the increased PTSD symptoms.  The primary issue affecting the Veteran in this area is his isolative behaviors.  These behaviors occur on a daily basis.   For example, the Veteran often eats dinner by himself in his bedroom away from all family members.  He says he finds calm in being alone.  The Veteran is uneasy in crowds of three or more people.  If his wife or other family members have guests, he will retreat to his bedroom.  The only individuals he interacts with regularly are his grandchildren, who he asserts are his sole reason for living.  

JUDGMENT

The 2015 VA examiner opined that the Veteran has impaired judgment, but without any rationale as to why.  The Veteran has generally functioned satisfactorily in this area.  Prior examination reports have not noted any significant issues in the Veteran's judgment.  He is generally oriented to person, time and place.  Furthermore, his family entrusts the Veteran with his grandchildren on a near daily basis.  If his judgment was a significant issue, one would think that his family would not put such faith in the Veteran caring for young children.  

THINKING

The Veteran's thought process appears intact, but with continued feelings of inadequacy clouding his ability to concentrate.  He reports that he has no hope for the future, which indicates suicidal ideation.  At his hearing, the Veteran reported a suicide attempt that resulted in a hospitalization in 2012.  However, as noted in a 2014 VA examination, a review of records indicates the hospitalization was actually in 2008 and the Veteran had not attempted suicide.  He had presented to the hospital with delirium secondary to withdrawal from narcotics after abruptly discontinuing his medication.  Generally during his examinations, the Veteran has presented oriented to person, time and place, and his thought and content logical and relevant to the conversation. 

MOOD

The Veteran also experiences near continuous depression, which a 2010 examiner described as extremely severe and a contributing factor to his isolating from friends and family.  

As an individual with impairments in work, family relations, thinking, and mood, four out of 6 categories evaluated, the Board finds a higher 70 percent rating is warranted.  

A higher 100 percent rating is not warranted because a total impairment in occupational and social functioning is not shown.  The Veteran continues to be able to take care of his daily needs.  He helps around the home, babysits his grandchildren most afternoons, maintains his contractor's license, and reportedly helps his son on occasion with his business.  A total disability rating would be warranted where there is significant behavior in harming himself or others, as well as extreme behaviors such as persistent delusions or hallucinations.  Such behaviors or their equivalents are not seen in the record.  In conclusion, the Board finds a 70 percent rating warranted for the entire appeal period. 

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's psychiatric disability.  The Veteran reports avoidance, lack of motivation, lack of interest, social withdrawal, memory lapses, flashbacks, nightmares, insomnia, depression, sudden reexperiencing of stressful experiences, emotional numbing, hyperarousal with startle response, hypervigilance, irritability, suicidal ideation, panic attacks, anxiety, feelings of hopelessness, and impaired judgment.  Even though all symptoms listed are not specifically enumerated in the rating criteria, the severity, frequency, and duration of these symptoms are found to be equivalent to the 70 percent rating, and no higher.  

Even if the Board concluded that some of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted.  The Veteran has not had marked interference in employment.  Even when the Veteran reported having difficulties at work such as avoiding going to his son's office, the Veteran has been able to work on projects with his son and take care of his grandchildren in a capacity similar to a caretaker.  Furthermore, the Veteran has not had any hospitalizations due to PTSD.  The one instance where he reported a three-day hospitalization for an alleged suicide attempt was actually noted in his treatment record as a problem associated with the Veteran suddenly stopping prescribed medication.   Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with PTSD with depression, which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his increased rating claim in a March 2011 notice.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service, and post-service treatment records.  In 2010, 2012 and 2014, VA provided the Veteran several VA examinations to evaluate his service-connected mental disability.  The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's increased rating claim.  In April 2015, the Veteran submitted a Disability Benefits Questionnaire from a VA treating mental health source.  This source was also considered in rating the Veteran's mental disability. 

In August 2013, VA provided the Veteran with a hearing before the undersigned Veterans Law Judge (VLJ).  When an RO official or VLJ conduct a hearing, VA has additional duties.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria by asking the Veteran a series of questions to elicit information the severity of his PTSD throughout the appeal period and symptoms that he thinks warrant an increased rating.  The undersigned also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




	(CONTINUED ON NEXT PAGE)

ORDER

An initial 70 percent rating for service-connected PTSD with depression is warranted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


